Exhibit 10.53

 

FIFTH AMENDMENT TO PURCHASE AND SALE

AGREEMENT WITH JOINT ESCROW INSTRUCTIONS

 

This FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT WITH JOINT ESCROW
INSTRUCTIONS (the “Amendment”) is made as of November 18, 2003 by and between
UNIFIED WESTERN GROCERS, INC., a California corporation (the “Seller”), and AH
INVESTORS, LLC, a California limited liability company (the “Buyer”), who agree
as follows:

 

1. Recitals. This Amendment is made with reference to the following facts and
circumstances:

 

(A) The Seller and The Alamo Group, Inc. (“Alamo”) were parties to a Purchase
and Sale Agreement With Joint Escrow Instructions made as of June 19, 2003, as
modified by an Addendum to Purchase and Sale Agreement With Joint Escrow
Instructions (the “Addendum”) made as of June 25, 2003, a First Amendment to
Purchase and Sale Agreement With Joint Escrow Instructions made as of July 31,
2003, a Second Amendment to Purchase and Sale Agreement With Joint Escrow
Instructions made as of August 15, 2003, a Third Amendment to Purchase and Sale
Agreement With Joint Escrow Instructions made as of August 22, 2003, and a
Fourth Amendment to Purchase and Sale Agreement With Joint Escrow Instructions
made as of August 27, 2003 (collectively, the “Agreement”). By assignment from
Alamo, the Buyer has accepted and assumed all of Alamo’s right, title, interest
and obligations under the Agreement.

 

(B) The Seller and the Buyer desire to amend the Agreement to eliminate certain
of the assets being transferred thereunder, to provide for the permitted
assignment of the Agreement by the Buyer to AH Investors, LLC, a California
limited liability company, and to make certain other amendments and agreements
as set forth in this Amendment.

 

2. Defined Terms. Capitalized terms used but not otherwise defined in this
Amendment have the meanings given to them in the Agreement.

 

3. Amendment. The Agreement is amended in its entirety to read as set forth in
attached Exhibit “A” which is incorporated herein by this reference.

 

4. Agreement Remains in Effect. Except as amended by this Amendment, the
Agreement remains unmodified and in full force and effect.

 

[Signatures Are on the Next Page]

 

-1-



--------------------------------------------------------------------------------

The parties have caused this Amendment to be duly executed by their respective
duly authorized officers or agents as of the date first set forth above.

 

UNIFIED WESTERN GROCERS, INC.,

a California corporation

  

AH INVESTORS, LLC,

a California limited liability company

By:

  

/s/    ROBERT M. LING, JR.        

--------------------------------------------------------------------------------

   By:   

 

/s/    DONALD F. GAUBE        

--------------------------------------------------------------------------------

     Robert M. Ling, Jr., Executive Vice                President and Corporate
Secretary   

__________________________________________________

               (Print Name & Title)

By:

  

/s/    GARY C. HAMMETT        

--------------------------------------------------------------------------------

   By:   

 

--------------------------------------------------------------------------------

     Gary C. Hammett                Vice President - Real Estate   

__________________________________________________

               (Print Name & Title)



 

 

-2-



--------------------------------------------------------------------------------

EXHIBIT “A”

 

PURCHASE AND SALE AGREEMENT

WITH JOINT ESCROW INSTRUCTIONS

 

THIS PURCHASE AND SALE AGREEMENT WITH JOINT ESCROW INSTRUCTIONS (“Agreement”) is
made and entered into as of June 19, 2003, by and between UNIFIED WESTERN
GROCERS, INC., a California corporation (“Seller”), and AH INVESTORS, LLC, a
California limited liability company (“Buyer”) (collectively, the “Parties” and
individually, a “Party”), who agree as follows:

 

RECITALS

 

A. Seller or its subsidiaries (the “Affiliated Sellers” and, collectively with
Seller, the “Sellers” and individually a “Seller”), is the tenant of real
property relating to the grocery store locations identified on attached Exhibit
A (each a “Location” and, collectively, the “Locations”).

 

B. The Sellers desire to sell or otherwise transfer to Buyer, and Buyer wishes
to purchase and assume, the Sellers’ interest in the Locations and certain
related assets to the extent provided herein and on and subject to the terms and
conditions hereof.

 

C. Buyer has agreed to assume certain liabilities of the Sellers as more
specifically provided herein.

 

1. Agreement to Sell and Purchase.

 

  1.1 Assets to be Conveyed.

 

On the terms and subject to the conditions set forth in this Agreement, on the
Closing Date (as hereinafter defined) Seller shall (and shall cause the
Affiliated Sellers to) convey, transfer, assign, sell and deliver to Buyer, and
Buyer shall acquire, accept and purchase, to the extent transferable or
assignable by the Sellers all of the right, title and interest of the Sellers in
and to the following assets comprising or relating to the Locations
(collectively, the “Assets”) as the same may exist on the Closing Date, but
excluding the Excluded Assets (as defined in Section 1.2):

 

(a) All right, title and interest of the Sellers in and to the leases (each a
“Lease” and, collectively, the “Leases”) relating to the Locations.

 

(b) All right, title and interest of the Sellers in and to the subleases (each a
“Sublease” and, collectively, the “Subleases”) located at and relating to those
Locations identified on attached Exhibit A as having a sublease.

 

(c) All furniture, fixtures and equipment, including, without limitation,
machinery, shopping carts, if any, shelving and display cases, and other
personal property, but excluding front-end systems, fork lifts and motor
vehicles (trucks, vans and automobiles), owned by the Sellers (the “FF&E”)
located at and relating to those Locations identified on attached Exhibit A as
having FF&E.

 

-1-



--------------------------------------------------------------------------------

  1.2 Assets Excluded.

 

Notwithstanding anything to the contrary in this Agreement, Assets not described
in Section 1.1 and the property and assets described below (collectively, the
“Excluded Assets”) are expressly excluded from the transaction contemplated by
this Agreement and do not comprise the Assets being transferred hereunder:

 

(a) Any FF&E owned by third parties, FF&E disposed of in the ordinary course of
business prior to the Closing Date, and those items or categories of FF&E set
forth on attached Exhibit B (the “Excluded FF&E”).

 

(b) Any signs or personal property which contain the name (or trade derivative
thereof) or logo of Seller or its affiliates including all uniforms supplied to
the Sellers’ employees.

 

(c) Trademarks, trade names, and similar intangibles including any right to use
or interest in any of the names of Seller, the Affiliated Sellers, or any other
subsidiary, affiliate or division of Seller, or any similar name or intangible
registered or licensed to any of the foregoing, or any tradenames used by
Seller.

 

(d) All property becoming upon installation or expiration of the relevant Lease
or other leases, the property of the landlord or lessor thereof.

 

(e) Any Location (together with its related Assets) excluded from the
transactions contemplated by this Agreement pursuant to an express provision of
this Agreement.

 

  1.3 Assets are Indivisible.

 

Except as otherwise provided herein (including Section 7.1), the right to
purchase the Assets is indivisible. Such Assets may not be individually
purchased without all of the others, unless expressly permitted or required
pursuant to the provisions of this Agreement.

 

2. Consideration to be Paid.

 

  2.1 Price for Assets.

 

The price payable by the Seller to the Buyer in connection with the sale and
transfer of the Assets shall be the sum of Four Million Five Hundred Thousand
Dollars ($4,500,000) and shall be paid in cash at closing (the “Total Price”).

 

  2.2 Other Amounts.

 

Buyer shall also pay to Seller and Seller shall pay to Buyer at or after closing
all other amounts specified to be paid by Buyer or Seller at or after closing
under this Agreement.

 

-2-



--------------------------------------------------------------------------------

3. [INTENTIONALLY LEFT BLANK]

 

4. Possession.

 

Buyer shall take possession of the Locations together with the other Assets
being transferred hereunder at the closing, and shall assume all risk of loss by
fire or other casualty and all risks relating to the operation of the business
with respect thereto occurring upon or following the taking of such possession.
The keys to the Locations and the combinations to all safes at the Locations
shall be delivered to the designated Buyer representative at such time and Buyer
shall immediately make its own arrangements to have the locks changed.

 

5. Escrow and Closing Date.

 

  5.1 Premises Escrow.

 

An escrow (the “Premises Escrow”) is to be opened to consummate the transfer of
the Assets according to the terms of this Agreement at the office of First
American Title Insurance Company, 1 First American Way, Santa Ana, California
92707 (the “Premises Escrow Holder”). The Premises Escrow is to be opened within
one (1) business day after the execution of this Agreement. A signed counterpart
of this Agreement is to be delivered to the Premises Escrow Holder and will
serve as escrow instructions, subject to the provisions of the Premises Escrow
Holder’s standard conditions for acceptance of escrow, but only to the extent
that the standard conditions impose no additional obligations or liabilities on
the parties, and further subject to the terms and conditions in this Agreement,
the latter to control in the case of conflict.

 

  5.2 Closing Date.

 

Subject to the terms of Section 16.3, the closing of the transactions
contemplated by this Agreement shall occur on December 3, 2003, or such earlier
or later date as is mutually agreed on in writing by the Parties (the “Closing
Date”).

 

  5.3 Survival of Covenants, Representations and Warranties.

 

The covenants, representations and warranties contained in this Agreement shall
survive the closing of this transaction and shall not be merged into the
“Assignment Agreement” and/or the “Bill of Sale” (as hereinafter defined).

 

6. Information, Title Review and Inspections.

 

  6.1 Information.

 

Not later than five (5) days following the opening of the Premises Escrow,
Seller will provide Buyer with copies of all documents in Seller’s possession
relating to the Locations (the “Information”), including, without limitation,
the Leases and Subleases and any environmental

 

-3-



--------------------------------------------------------------------------------

studies and reports, but excluding any letters of intent, offers or other
documents relating to Seller’s marketing efforts respecting the Locations. It is
acknowledged and agreed that the Information is being supplied by Seller for
information purposes only and without representation or warranty of any kind as
to accuracy or completeness.

 

  6.2 Title Review.

 

Buyer will have the opportunity to review title matters respecting the Locations
in accordance with the following provisions:

 

(a) Upon the opening of the Escrow, Buyer, at its sole cost, may have a title
insurance company (the “Title Company”) of Buyer’s choice issue to Buyer (with a
copy to Seller) a preliminary report (the “Preliminary Report”) for such form of
CLTA or ALTA Leasehold Policy of Title Insurance (the “Title Policy”) respecting
each Location as Buyer may elect. If Buyer does not give written notice of
cancellation during the Cancellation Period (as defined in Section 7.1), then
after the expiration of the Cancellation Period and until the expiration of the
Inspection Period (as defined in Section 6.3) Buyer may give written notice to
Seller of its approval or disapproval of each title exception (the “Exceptions”)
shown in each Preliminary Report. Failure by Buyer to give written notice of
approval or disapproval of the Exceptions in a given Preliminary Report before
the expiration of the Inspection Period will be deemed to be approval of the
Exceptions in such Preliminary Report. If Buyer so gives written notice of
disapproval of any Exceptions in a given Preliminary Report, Seller will have
ten (10) days following receipt of the disapproval in which to give written
notice to Buyer that it will either (a) remove or cause to be insured over the
disapproved Exceptions or (b) eliminate the Location which is the subject of
such Preliminary Report from the transaction under this Agreement. If Seller
gives written notice of its election under (b) above, Buyer may by written
notice given to Seller within five (5) days thereafter waive the disapproved
Exceptions and negate Seller’s election under (b) above. If a Location is
eliminated by Seller, such Location and its related Assets will be deemed to be
Excluded Assets and the price for the Locations will be reduced by the amount
allocated to such Location on attached Exhibit C.

 

(b) Notwithstanding the foregoing provisions of Section 6.2(a) to the contrary,
Buyer will have no right to disapprove of the following Exceptions: (i) liens
for taxes and assessments not yet delinquent or the validity of which is being
contested in good faith by appropriate proceedings; (ii) all utility company
rights and easements, provided that the same do not materially adversely affect
the use of a Location for the purposes permitted by the Lease applicable to such
Location; (iii) all laws, rules, regulations, statutes or ordinances affecting a
Location; (iv) all ground leases, mortgages and deeds of trust which are
superior to the Lease applicable to a Location; and (iv) any encumbrances,
easements and other restrictions which do not materially adversely affect the
use of a Location for the purposes permitted by the Lease applicable to such
Location.

 

  6.3 Inspections.

 

For a period of sixty (60) days following the opening of the Escrow (the
“Inspection Period”), Buyer will have the right, at its cost, to carry out such
physical, environmental and other tests and inspections (the “Inspections”) of
the Locations as it deems appropriate,

 

-4-



--------------------------------------------------------------------------------

including, without limitation, the conducting of Phase I environmental studies;
provided, that Buyer will indemnify and hold Seller harmless from and against
all claims, losses, liabilities, damages, actions, judgments, costs and expenses
(including reasonable attorneys’ fees) arising out of any such Inspections. If
Buyer does not give written notice of cancellation during the Cancellation
Period (as provided in Section 7.1), and if Buyer objects to any matters
disclosed by the Inspections, then after the expiration of the Cancellation
Period and until the expiration of the Inspection Period Buyer may give Seller
written notice of such objections (a “Notice of Objection”); provided, that
Buyer will only be entitled to give a Notice of Objection if the reasonable cost
of remedying such objections exceeds $1,260,000 (the “Limit”). If Buyer is
entitled to and gives a Notice of Objection, Seller will have ten (10) days
following receipt of the Notice of Objection in which to give written notice to
Buyer that it will either (a) pay to Buyer the amount by which the cost of
remedying the objections exceeds the Limit, or (b) eliminate a Location or
Locations from the transaction under this Agreement such that the cost of
remedying the remaining objections does not exceed the Limit. If Seller gives
written notice of its election under (b) above, Buyer may by written notice
given to Seller within five (5) days thereafter waive the objections contained
in its Notice of Objection and negate Seller’s election under (b) above. If a
Location is eliminated by Seller, such Location and its related Assets will be
deemed to be Excluded Assets and the price for the Locations will be reduced by
the amount allocated to such Location on attached Exhibit C.

 

7. Buyer’s Right of Cancellation

 

Buyer will have the option, in its sole discretion, to cancel the transaction
contemplated hereby and terminate this Agreement as to all (but not less than
all) of the Locations by the giving of written notice of cancellation at any
time following the opening of the Escrow and on or before August 29, 2003 (the
‘Cancellation Period’). Such right of cancellation and termination may be
exercised for any reason, including without limitation, disapproval of any
matters disclosed as a result of the reviews and inspections performed by it
under Section 6. Following the expiration of the Cancellation Period, the
Transaction may not be cancelled nor this Agreement terminated except as
otherwise provided in this Agreement.

 

8. “AS-IS” Transaction and Limited Warranties.

 

  8.1 “As-Is” Transaction.

 

Buyer hereby expressly acknowledges and agrees that prior to the Closing Date,
Buyer will complete any and all Inspections and other reviews and examinations
with respect to any and all aspects of the Locations and Assets as Buyer deems
necessary or desirable, including, without limitation, the existence or
availability of any permits or approvals from any governmental authorities and
the existence of any Hazardous Materials (as defined in Section 11.3) in, on,
under or around the Locations and Assets. BUYER EXPRESSLY ACKNOWLEDGES AND
AGREES THAT, EXCEPT FOR THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLERS
SET FORTH IN THIS AGREEMENT, SELLERS ARE NOT MAKING, HAVE NOT MADE, AND
EXPRESSLY DISCLAIM ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WITH
RESPECT TO ANY ASPECT OR FEATURE OF THE LOCATIONS OR ASSETS, INCLUDING, WITHOUT
LIMITATION, ANY WARRANTIES OF QUALITY,

 

-5-



--------------------------------------------------------------------------------

MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. BUYER EXPRESSLY
ACKNOWLEDGES AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, BUYER IS ACCEPTING POSSESSION OF THE LOCATIONS AND ASSETS ON AN “AS
IS, WITH ALL FAULTS” BASIS, INCLUDING, WITHOUT LIMITATION, BOTH LATENT AND
PATENT DEFECTS, AND BUYER WAIVES ALL CLAIMS AGAINST SELLERS (INCLUDING, WITHOUT
LIMITATION, CLAIMS FOR INDEMNIFICATION) WITH RESPECT THERETO.

 

  8.2 Limited Warranties.

 

Buyer hereby affirms and acknowledges that neither Seller nor the Affiliated
Sellers nor any of their respective officers, directors, agents, employees,
accountants, advisors and/or attorneys (collectively the “Exculpated Parties”)
have made nor has Buyer relied upon any representation, warranty or promise
whether oral or written, express or implied, by operation of law or otherwise,
with respect to the Assets or any other subject matter of this Agreement except
as otherwise expressly set forth in this Agreement. Without limitation, Buyer
acknowledges that, except as specifically set forth to the contrary in this
Agreement, no warranties or representations, expressed or implied, of any kind
whatsoever have been made by any of the Exculpated Parties, or will be relied
upon, and Buyer hereby releases the Exculpated Parties from any claims with
respect to the general plan designation, zoning, value, use, tax status or
physical condition of the Assets including, without limitation, the premises
which are the subject of the Leases, or any part thereof, including, without
limitation, the flood elevations, drainage patterns, soil and subsoil
composition and compaction level, and other conditions at such premises, or with
respect to the existence or non-existence of Hazardous Materials in, on, under
or around such premises, or with respect to the accuracy of any boundary survey
or other survey, title report or commitment, soils report or any other plans or
reports, or with respect to the revenues and expenses generated by or associated
with the Locations, or otherwise in any way relating to the Locations or the
transactions contemplated hereby. Except as specifically provided in this
Agreement, Buyer further acknowledges that all materials, including, without
limitations, the Information, which have been provided to Buyer by any of the
Exculpated Parties have been provided without any warranty or representation,
expressed or implied, as to their content, suitability for any purpose,
accuracy, truthfulness or completeness and Buyer shall not have any recourse
against Seller or any of the other Exculpated Parties in the event of any errors
therein or omissions therefrom. Buyer is acquiring the Assets based solely on
its own independent investigation and inspection of the Assets and in no way in
reliance on any information provided by Seller or any of the other Exculpated
Parties other than the representations and warranties expressly contained
herein.

 

9. Risk of Loss.

 

  9.1 FF&E.

 

All risk of loss or damages to the FF&E to be sold to Buyer pursuant to this
Agreement shall be borne by Seller until the close of this transaction. If any
or all of the FF&E is lost or destroyed or damaged by fire or any other cause,
Seller shall promptly give notice to Buyer of such damage or destruction and the
amount of insurance, if any, covering such damaged or destroyed property, and
Buyer shall have the option in its reasonable determination, which shall

 

-6-



--------------------------------------------------------------------------------

be exercised within ten (10) days after receipt of notice from Seller, of (a)
accepting such FF&E in its damaged or destroyed condition, in which event any
insurance proceeds payable to Seller shall be assigned to Buyer; or (b)
excluding such damaged or destroyed FF&E from this Agreement, in which event
such FF&E will be deemed to be Excluded Assets and the price for the Location to
which such FF&E relates will be reduced as the Parties shall agree, provided,
that if the Parties are reasonably and in good faith unable to agree on a
reduction in price within twenty (20) days after Buyer’s receipt of Seller’s
notice, such FF&E and the Location to which it relates will be deemed to be
Excluded Assets and the price for the Locations will be reduced by the amount
allocated to such Location on attached Exhibit C. In the event of damage or
destruction of all or any portion of the FF&E by fire or other casualty, the
scheduled close of this transaction shall be extended as necessary to afford the
Parties the time frames for notices and deliberations contemplated by this
Section 9.1.

 

  9.2 Locations.

 

The terms of this Section 9.2 shall apply to any damage or destruction to the
premises leased to Seller under the Leases (each a “Store” and, collectively,
the “Stores”), except that (and without limiting the indemnity obligations of
Buyer under Section 6.3) all liability and obligation respecting any damage or
destruction arising out of Buyer’s Inspections of the Stores shall be the sole
responsibility of Buyer.

 

(a) Except as provided above, all risk of loss or damage to the Stores shall be
borne by Seller prior to the close of this transaction.

 

(b) If, prior to the close of this transaction, any of the Stores are damaged or
destroyed by fire or any other cause, Seller shall promptly give notice to Buyer
of (i) such damage or destruction; (ii) Seller’s estimated cost of and time for
repair and/or restoration, and (iii) the proceeds of insurance, if any, payable
as a result of such casualty and (iv) whether (A) the applicable landlord has
committed to repair and restore the damaged Store in accordance with the terms
of the applicable Lease; and (B) the applicable landlord agrees with Seller’s
estimated cost of and time for repair and/or restoration.

 

(c) Within ten (10) days after receipt of such notice from Seller, Buyer, in its
sole discretion, shall have the option to either:

 

(i) Subject to the terms of the applicable Lease, accept the damaged Store in
its damaged or destroyed condition and proceed to close this transaction as
provided in this Agreement, in which event (unless the Location relating to such
Premises has become a part of Excluded Assets pursuant to Section 9.1):

 

(A) Any insurance proceeds payable to Seller respecting such Store shall be
assigned to Buyer at the close of this transaction, and

 

(B) Buyer shall pay Seller the price for such Location as specified on attached
Exhibit C, which shall be adjusted for any damaged or destroyed FF&E as provided
in Section 9.1 but not for the damages to the damaged Store; or

 

-7-



--------------------------------------------------------------------------------

(ii) If the extent of the damage to the Store exceeds thirty-five percent (35%)
of the replacement cost of the Store, designate the Location and related Assets
relating to such Store to be Excluded Assets, in which case the price for the
Locations will be reduced by the amount allocated to such Location on attached
Exhibit C.

 

(d) Nothing in this Section 9.2 or any other provision of this Agreement shall
require Seller to restore or repair any such damaged or destroyed Store.

 

(e) If following such damage or destruction Buyer elects in accordance with
Section 9.2(c)(i) to proceed with this transaction, then Seller agrees not to
exercise any right it may have pursuant to the applicable Lease to cancel that
Lease as a result of such damage or destruction, unless Buyer consents in
writing (in which event such Location and its related Assets will be deemed to
be Excluded Assets and the price for the Locations will be reduced by the amount
allocated to such Location on attached Exhibit C).

 

(f) If pursuant to the terms of the applicable Lease, the landlord thereunder
elects to terminate that Lease as a result of such damage or destruction, such
Location and its related Assets will be deemed to be Excluded Assets and the
price for the Locations will be reduced by the amount allocated to such Location
on attached Exhibit C. Seller agrees to promptly give Buyer a copy of any such
notice received from the landlord.

 

(g) If any of the Stores are damaged or destroyed by fire or other casualty
prior to the close of this transaction, the scheduled close for all of the
remaining unaffected Locations shall remain unchanged, but the closing for the
Locations affected by the damaged or destroyed Stores shall be extended as
necessary to afford the Parties the time periods for notices and deliberations
contemplated by Section 9.2 and by such time periods as are given to the
applicable landlord for notices and deliberations under the applicable Lease as
a result of such casualty.

 

  9.3 No Third Party Benefit.

 

The covenants and agreements in this Section 9 are by and between Seller and
Buyer and are not for the benefit of and do not and are not intended to limit or
restrict or modify any rights, obligations, or liability of any third party,
including, but not limited to, the landlords under the Leases with respect to
risk of loss of the Store.

 

10. Status Quo.

 

  10.1 No Amendment of Leases.

 

The Sellers agree not to enter into any amendment to any of the Leases without
the consent of Buyer (which shall not be unreasonably withheld).

 

  10.2 Maintenance.

 

Subject to the provisions of this Agreement, the Sellers agree to keep and
maintain the Stores and FF&E in the same condition in which they exist as of the
date of this Agreement, ordinary wear and tear and damage by casualty excepted,
and to deliver same in such condition to Buyer on the Closing Date.

 

-8-



--------------------------------------------------------------------------------

  10.3. Third Parties.

 

Buyer acknowledges that in no event shall the Sellers be liable to any
operators, subtenants, or assignees of Buyer who might acquire an interest in
any Locations or Assets from Buyer in connection with any aspect of the
transactions contemplated by this Agreement, nor shall Buyer act or hold itself
out as the Sellers’ agent (and Buyer is not the Sellers’ agent for any purpose)
in any activity including, but not limited to, dealings with any such third
parties. Any nominees, operators, subtenants, or assignees of Buyer who might
acquire an interest in any of the Locations or Assets from Buyer shall not be
party to this Agreement and shall acquire no rights or remedies against Seller
under this Agreement, except as expressly set forth in any bill of sale or
assignment from Sellers which is made to such assignee.

 

11. Representations and Warranties.

 

  11.1 Sellers’ Representations and Warranties.

 

Each Seller represents and warrants to Buyer, both as of the date of this
Agreement and as of the Closing Date, as follows:

 

(a) It is duly incorporated, validly existing and in good standing under the
laws of the State of California and possesses full corporate power to own and
operate its properties and carry on business as it is currently conducting it.

 

(b) All requisite corporate action has been, or will be taken by it before the
Closing Date, in order to authorize the execution and delivery of this
Agreement, and the consummation of the transactions contemplated by this
Agreement, and compliance with the terms and provisions hereof (assuming all
necessary consents are obtained) will not conflict with or result in a breach of
any terms and provisions of, or constitute a default under, its Articles of
Incorporation or Bylaws or of any material indenture, mortgage, contract or
other agreement to which it is a party or by which its properties are bound, or
any existing material applicable law, rule, regulation, judgment, order or
decree of any governmental instrumentality or court.

 

(c) It has duly and validly executed and delivered this Agreement and, upon due
and valid execution and delivery by the other Parties, this Agreement
constitutes its legal, valid and binding obligation (assuming this Agreement is
a valid and binding obligation of the other Parties), enforceable against it in
accordance with its terms, subject, however, to all bankruptcy, insolvency,
reorganization, moratorium and other laws of general applicability relating to
or affecting creditor’s rights, to general principles of equity, and to judicial
limits on the rights of specific performance.

 

(d) Except as disclosed in attached Exhibit D, Seller has no actual knowledge
that there is any litigation, proceeding or investigation by any governmental
authority or agency pending or threatened which materially adversely affects the
Sellers’ ownership or title to the Assets or consummation of the transactions
contemplated in this Agreement, which has a

 

-9-



--------------------------------------------------------------------------------

reasonable likelihood of resulting in an adverse material change in the
condition or value of the Assets or which could reasonably be expected to
prevent, enjoin, materially alter or delay the consummation of the transactions
contemplated by this Agreement.

 

(e) Except as disclosed in attached Exhibit D, Seller has no actual knowledge
that there is any pending or threatened proceeding in eminent domain, or any
sale in lieu thereof, respecting any of the Locations.

 

(f) With respect to the Assets constituting personal property which are owned by
the Sellers, good and marketable title to such Assets will be transferred to
Buyer and/or its nominees at closing free and clear of any lien, charge, claim
or other encumbrance of any nature whatsoever, except for real and personal
property taxes and assessments not yet due and payable, and the following liens
and encumbrances: (i) claims of materialmen, carriers, landlords and others not
yet, or as of the Closing Date to be then not due and payable; and (ii) liens
securing obligations of the Sellers to creditors which shall be released on the
Closing Date.

 

(g) Notwithstanding any other provision in this Agreement, this Section 11.1(g)
contains the exclusive representations of Seller concerning environmental
matters. Except as disclosed by the Information, the Inspections, or otherwise
as disclosed on attached Exhibit D, to Seller’s knowledge: (i) each of the
Sellers is in compliance in all material respects with all applicable
Environmental Laws (as defined below) with respect to the Stores, (ii) there
have been no material releases or threatened releases of Hazardous Materials (as
defined below) by any of the Sellers or their affiliates at, on, or under the
Stores which would, individually or in the aggregate, be reasonably likely to
require remediation under applicable Environmental Laws, and (iii) there exists
no writ, injunction, decree, order, judgment, lawsuit, claim, proceeding,
citation, directive, or summons, pending or threatened, against any of the
Sellers under any Environmental Law with respect to the Stores.

 

  11.2 Buyer’s Representations and Warranties.

 

Buyer represents and warrants to Seller, both as of the date of this Agreement
and as of the Closing Date, as follows:

 

(a) It is duly incorporated, validly existing and in good standing under the
laws of the State of California and possesses full corporate power to own and
operate its properties and carry on business as it is currently conducting it.

 

(b) All requisite corporate action has been, or will be taken by it before the
Closing Date, in order to authorize the execution and delivery of this
Agreement, and the consummation of the transactions contemplated by this
Agreement, and compliance with the terms and provisions hereof (assuming all
necessary consents are obtained) will not conflict with or result in a breach of
any terms and provisions of, or constitute a default under, its Articles of
Incorporation or Bylaws or of any material indenture, mortgage, contract or
other agreement to which it is a party or by which its properties are bound, or
any existing material applicable law, rule, regulation, judgment, order or
decree of any governmental instrumentality or court.

 

-10-



--------------------------------------------------------------------------------

(c) It has duly and validly executed and delivered this Agreement and, upon due
and valid execution and delivery by the other Parties, this Agreement
constitutes its legal, valid and binding obligation (assuming this Agreement is
a valid and binding obligation of the other Parties), enforceable against it in
accordance with its terms, subject, however, to all bankruptcy, insolvency,
reorganization, moratorium and other laws of general applicability relating to
or affecting creditor’s rights, to general principles of equity, and to judicial
limits on the rights of specific performance.

 

(d) Except as disclosed in writing to Sellers, Buyer has no actual knowledge
that there is any litigation, proceeding or investigation by any governmental
authority or agency pending or threatened against which materially adversely
affects the Buyer’s consummation of the transactions contemplated in this
Agreement or which could reasonably be expected to prevent, enjoin, materially
alter or delay the consummation of the transactions contemplated by this
Agreement.

 

(e) All information provided by Buyer to Seller regarding Buyer’s business and
financial condition is accurate and complete in all material respects.

 

(f) Buyer has available to it funds sufficient to consummate its purchase of the
Assets and the transactions contemplated by this Agreement.

 

  11.3 Certain Definitions.

 

As used in this Section 11, the following terms have the following meanings:

 

(a) “Environmental Laws” means all federal, state or local laws, statutes,
ordinances, rules or regulations relating to (i) the protection of the
environment or (ii) the generation, use, storage, treatment, processing,
disposal, release or threatened release of Hazardous Materials, in each case as
in effect at the Closing Date.

 

(b) “Hazardous Material” means any pollutants, contaminants, toxic or hazardous
substances, materials, wastes, constituents, compounds or chemicals (including,
without limitation, petroleum or any by-products or fractions thereof, any form
of natural gas, lead, urea formaldehyde, polychlorinated biphenyls (“PCBs”) and
PCB-containing equipment, radon and other radioactive elements, ionizing
radiation, electromagnetic field radiation and other non-ionizing radiation)
that are regulated by any Environmental Laws.

 

12. Conditions to Closing.

 

  12.1 Sellers’ Conditions.

 

Sellers’ obligations to proceed with the closing of the transactions
contemplated by this Agreement and to sell and transfer the Assets is
conditioned upon the satisfaction or express written waiver by Sellers (in
Sellers’ sole discretion) of each of the following:

 

(a) Subject to Section 16.1, the deposit into the Premises Escrow of the
Landlord Consents as provided in Section 13.1(d).

 

-11-



--------------------------------------------------------------------------------

(b) The performance by Buyer of all of the obligations and promises of Buyer to
be performed under this Agreement.

 

(c) The accuracy on the Closing Date of the representations and warranties of
Buyer under this Agreement.

 

(d) Approval of this Agreement and the transactions contemplated under it by
Sellers’ Boards of Directors.

 

(e) The deposit into the Premises Escrow of the Agreement Regarding Assets as
provided in Section 13.1(e).

 

  12.2 Buyer’s Conditions.

 

Buyer’s obligations to proceed with the closing of the transactions contemplated
by this Agreement and to purchase and accept the Assets is conditioned upon the
satisfaction or express written waiver by Buyer (in Buyer’s sole discretion) of
each of the following:

 

(a) Subject to Section 16.1, the deposit into the Premises Escrow as provided in
Section 13.1(c) of the written consent of each landlord whose consent is
required for the assignment of a Lease to Buyer, which written consent is in
form and substance reasonably acceptable to Buyer (each a “Landlord Consent”
and, collectively, the “Landlord Consents”).

 

(b) Subject to Section 16.2, the deposit into the Premises Escrow of the
Estoppel Certificates as provided in Section 13(d).

 

(c) The performance by Seller of all of the obligations and promises of Seller
to be performed under this Agreement.

 

(d) The accuracy on the Closing Date of the representations and warranties of
Seller under this Agreement.

 

(e) Approval of this Agreement and the transactions contemplated under it by
Buyer’s Board of Directors.

 

13. Close of Premises Escrow.

 

  13.1 Deliveries.

 

As a condition to the close of the Premises Escrow, Buyer and Sellers shall each
deliver to the Premises Escrow Holder all documents and sums of money required
to be delivered by them in connection therewith and necessary or required for
the consummation of the transaction contemplated by this Agreement and to
transfer to Buyer all of each Seller’s right, title and interest in and to the
Assets, including, without limitation, the following:

 

(a) At least one (1) business day prior to the Closing Date, Sellers will
deliver to Premises Escrow Holder one (1) fully executed Bill of Sale in the
form of attached Exhibit E (the “Bill of Sale”) for each Location for which
there is FF&E being transferred hereunder transferring title to such FF&E from
the applicable Seller to the Buyer.

 

-12-



--------------------------------------------------------------------------------

(b) At least one (1) business day prior to the Closing Date, Sellers and Buyer
will each deliver to Premises Escrow Holder two (2) fully executed counterpart
copies of the Assignment and Assumption Agreements in the form of attached
Exhibit F (the “Assignment Agreement”) assigning to Buyer all of the applicable
Seller’s right, title and interest in and to the Lease for each Location and the
Sublease, if any, applicable to such Location.

 

(c) Subject to the provisions of Section 16.1, at least one (1) business day
prior to the Closing Date, Sellers will deliver to Premises Escrow Holder one
(1) fully executed Landlord Consent for each Location where the consent of the
landlord under the Lease for such Location is necessary in connection with the
assignment of that Lease to Buyer as contemplated by this Agreement.

 

(d) Subject to the provisions of Section 16.2, at least one (1) business day
prior to the Closing Date, Sellers will deliver to Premises Escrow Holder one
(1) fully executed Estoppel Certificate in the form of attached Exhibit G (the
“Estoppel Certificate”) from each of the landlords under the Leases.

 

(e) At least one (1) business day prior to the Closing Date, Seller will deliver
to the Premises Escrow Holder three (3) counterparts of the Agreement Regarding
Assets in the form of attached Exhibit H (the “Agreement Regarding Assets”) duly
executed by Seller and Buyer will deliver to the Premises Escrow Holder three
(3) counterparts of the Agreement Regarding Assets duly executed by the Approved
Assignee (as defined in Section 23) and TDH Investors, LLC.

 

(f) At least one (1) business day prior to the Closing Date, Sellers will
deliver to the Premises Escrow Holder in immediately available funds the Total
Price (as adjusted, if applicable, under Section 2.2), plus any other amounts
payable by Seller to Buyer on the Closing Date, plus the amount of Premises
Escrow charges to be borne by Seller hereunder.

 

(g) At least one (1) business day prior to the Closing Date, Sellers shall each
deliver to the Escrow Holder one (1) fully executed affidavit of nonforeign
status as contemplated by Section 1445 of the Internal Revenue Code of 1986, as
amended (the “FIRPTA Affidavits”) and one (1) fully executed affidavit as
contemplated by Sections 18805 and 26131 of the California Revenue and Taxation
Code (the “Withholding Affidavits”).

 

  13.2 Closing Procedure.

 

Upon the timely performance by the Parties of the obligations contained in
Section 13.1, on the Closing Date the Premises Escrow Holder shall:

 

(a) Record (1) fully executed and acknowledged copy of the Assignment Agreement
(marked for return to Buyer) for each Location in the real property records of
the county where such Location is located.

 

-13-



--------------------------------------------------------------------------------

(b) Cause the Title Company to issue the Title Policies to Buyer.

 

(c) Pay all charges associated with the close of this transaction and the
subject transfer of the Assets in accordance with this Agreement, including
payment of all Sales Taxes (as defined in Section 15) to the appropriate taxing
authority.

 

(d) Pay the Total Price (less any Premises Escrow charges associated with the
close of this transaction and the transfer of the Assets that are to be borne by
Buyer in accordance with this Agreement) to Buyer.

 

(e) Deliver the fully executed Bill of Sale, one (1) fully executed original of
the Assignment Agreement, two (2) fully executed counterpart copies of the
Agreement Regarding Assets, and the Estoppel Certificates to Buyer.

 

(f) Deliver one (1) fully executed counterpart copy of the Agreement Regarding
Assets, the FIRPTA Affidavits, and the Withholding Affidavits to Seller.

 

(g) Deliver Seller’s closing statement to Seller and Buyer’s closing statement
to Buyer.

 

  13.3 Payment of Costs and Prorations.

 

Premises Escrow Holder is to prorate the following costs at the close of Escrow:

 

(a) Buyer is to pay all governmental conveyancing fees and taxes due upon
transfer of the Assets, all charges in connection with issuance of the Title
Policy (except the cost of any endorsements relating to disapproved Exceptions
which Seller has elected to cause to be insured over as provided in Section
6.2), and one-half (1/2) of the escrow fee charged by Premises Escrow Holder.

 

(b) Seller is to pay the recording charges in connection with recordation of the
Assignment Agreements, the cost of any endorsements relating to disapproved
Exceptions which Seller has elected to cause to be insured over as provided in
Section 6.2, and one-half (1/2) of the escrow fee charged by Premises Escrow
Holder.

 

(c) All fixed rentals due under the Leases shall be prorated as of the Closing
Date, with Seller responsible for such rentals prior to the Closing Date and
Buyer responsible for such rentals on and after the Closing Date.

 

(d) The utility charges for water, gas, electricity and other utilities (which
shall not include telephone) to be transferred to Buyer, the real property taxes
and assessments payable by Seller as lessee pursuant to the Leases, the personal
property taxes on the FF&E, the parking area and common area facilities
maintenance and operating expenses payable by Seller as lessee pursuant to the
Leases, the portion of the insurance premiums, if any, borne by Seller as lessee
pursuant to the Leases, and any other expenses other than fixed rentals paid by
Seller as lessee under the Leases shall be prorated as of the Closing Date and
adjusted between the parties,

 

-14-



--------------------------------------------------------------------------------

or otherwise divided, which items to be so prorated and adjusted pursuant to
this Section are hereinafter collectively referred to as the “Adjustment Items.”
The Adjustment Items shall be prorated on the escrow closing statement for the
closing of the Premises Escrow, with Seller responsible for the Adjustment Items
to the Closing Date and Buyer responsible for the Adjustment Items on and after
the Closing Date. The proration of Adjustment Items shall be based on actual,
current payments by Seller wherever possible, and, to the extent such actual
amounts are not available, such prorations shall be estimated based on actual
amounts for the most recent comparable billing period. Buyer and Seller shall
settle and pay all amounts owing to each other based thereon when the actual
amounts become known, and such prorations shall be recalculated promptly
thereafter by Buyer and Seller. Buyer and Seller shall make any additional
payment or refund, as the case may be, so that the corrected prorated amount
shall have been paid by each of Buyer and Seller, as the case may be, promptly,
but in no event later than ten (10) days after the date on which Buyer and
Seller shall have agreed on the calculation thereof. Seller shall cause final
utility billings for the Stores to occur on the Closing Date, and Buyer shall
instruct the utility companies to commence billing for utility services in
Buyer’s name on the day after the Closing Date. The parties shall work together
to insure no lapse in utility service.

 

14. [INTENTIONALLY LEFT BLANK]

 

15. Taxes.

 

Buyer shall be solely responsible for and shall pay and deposit into the
Premises Escrow the total amount of any transfer, documentary, sales, use, stamp
and other federal, state or local taxes and fees, whether for real or personal
property, applicable to the transfer of the Assets pursuant to this Agreement
and the consummation of the transactions contemplated hereby (collectively, the
“Sales Taxes”), which Sales Taxes shall thereupon be paid by the Premises Escrow
Holder to the appropriate taxing authority upon the closing. If it is
subsequently determined that an incorrect amount of any Sales Taxes were paid,
Buyer shall be entitled to any refund, in the case of an overpayment, and shall
be responsible to pay any balance due, in the case of any underpayment.

 

16. Consents, Estoppels and Delayed Closing.

 

  16.1 Landlord Consents.

 

To the extent that a Landlord Consent is required, Sellers agree to use
reasonable efforts to secure such Landlord Consent and to deliver the same into
the Premises Escrow as provided in this Agreement. To the extent that Buyer’s
cooperation is necessary or desirable to secure any such Landlord Consent, Buyer
agrees to use reasonable efforts to provide such cooperation, including, but not
limited to, providing to the landlord relevant financial information,
information regarding its intended use and any intended remodel or disposition
of the Store, and any other information to which the landlord is entitled under
the applicable Lease. However, Sellers’ or Buyer’s refusal to provide economic
incentives to any landlord or failure to commence litigation against any
landlord to compel the granting of a Landlord Consent shall not be deemed to be
a failure to use reasonable efforts to secure such Landlord Consent. If a

 

-15-



--------------------------------------------------------------------------------

Landlord Consent for a Location cannot be obtained for any reason, then either
Sellers or Buyer may elect to eliminate such Location from the transactions
under this Agreement. If a Location is eliminated by Sellers or Buyer, such
Location and its related Assets will be deemed to be Excluded Assets and the
price for the Locations will be reduced by the amount allocated to such Location
on attached Exhibit C.

 

  16.2 Estoppel Certificates.

 

Sellers agree to use reasonable efforts to secure an Estoppel Certificate for
each Location and to deliver the same into the Premises Escrow as provided in
this Agreement. However, Sellers’ refusal to provide economic incentives to any
landlord or failure to commence litigation against any landlord to compel the
granting of an Estoppel Certificate shall not be deemed to be a failure to use
reasonable efforts to secure such Estoppel Certificate. If an Estoppel
Certificate for a Location cannot be obtained for any reason, then, unless Buyer
waives the condition of Section 12.2 relating thereto, Sellers may elect to
eliminate such Location from the transactions under this Agreement. If a
Location is eliminated by Seller, such Location and its related Assets will be
deemed to be Excluded Assets and the price for the Locations will be reduced by
the amount allocated to such Location on attached Exhibit C. If an Estoppel
Certificate for a Location is obtained but discloses that the landlord
respecting such Location asserts a default by Seller or a failure by Seller to
perform under the applicable Lease, and if such asserted default or failure to
perform is capable of being cured by the payment or expenditure by Seller of not
to exceed Fifty Thousand Dollars ($50,000), then Seller agrees to cure such
default or failure of performance and Buyer agrees to accept such Estoppel
Certificate and to waive the condition of Section 12.2 relating thereto and the
closing with respect to such Location will be extended for such period of time
as is reasonably necessary in order to effect such cure. If an Estoppel
Certificate for a Location is obtained which discloses that the landlord
respecting such Location asserts a default by Seller or a failure by Seller to
perform under the applicable Lease which would require the payment or
expenditure of more than Fifty Thousand Dollars ($50,000), or discloses other
facts or circumstances which are unsatisfactory to Buyer, then Seller and Buyer
shall attempt to agree upon a mutually satisfactory resolution, but if they are
unable to so agree, then either Seller or Buyer may elect to eliminate such
Location from the transactions under this Agreement. If a Location is eliminated
by Seller or Buyer, such Location and its related Assets will be deemed to be
Excluded Assets and the price for the Locations will be reduced by the amount
allocated to such Location on attached Exhibit C.

 

  16.3 Delayed Closing.

 

If an Estoppel Certificate and/or a Landlord Consent for any Location has not
been obtained for delivery into the Premises Escrow by the Closing Date as
provided in this Agreement, the transactions provided for in this Agreement will
nonetheless close as to all other Locations for which an Estoppel Certificate
and a Landlord Consent have been obtained (and which are otherwise in a
condition to close), and at the option of either Sellers or Buyer, Sellers will
have a period of sixty (60) days following the Closing Date in which to attempt
to obtain the missing Estoppel Certificate and/or Landlord Consent for the
Location. If Sellers obtain the missing Estoppel Certificate and/or Landlord
Consent within that sixty (60) day period, then (provided all other conditions
to closing are satisfied) Sellers and Buyer will close as to such Location no
later than ten (10) days following the expiration of such sixty (60) day period;
otherwise, neither party will have any obligation to close with respect to such
Location.

 

-16-



--------------------------------------------------------------------------------

17. Indemnification.

 

  17.1 Sellers’ Indemnification.

 

Each Seller agrees to defend (with counsel reasonably acceptable to Buyer),
protect, indemnify and hold Buyer and its directors, officers, agents and
employees free and harmless from and against all claims, losses, damages,
actions, causes of actions, expenses (including reasonable attorney’s fees and
litigation costs) and liabilities which arise out of or result from the
ownership or use of the Assets by such Seller or the occupation or use of the
Stores by such Seller or the operation by such Seller of its business in the
Stores or associated with the Leases or the Subleases to which such Seller is a
party, in each case, prior to the close of this transaction whether any such
claim, loss, damage, action, cause of action, expense or liability be asserted
before or after the close of this transaction. Notwithstanding the foregoing to
the contrary, nothing in this Section 17.1 limits or modifies the terms of
Section 8 and to the extent of any conflict or inconsistency between the terms
of Section 8 and the terms of this Section 17.1, the terms of Section 8 shall
control.

 

  17.2 Buyer’s Indemnification.

 

Buyer agrees to defend (with counsel reasonably acceptable to Seller), protect,
indemnify and hold each Seller and its directors, officers, agents and employees
free and harmless from and against all claims, losses, damages, actions, causes
of actions, expenses (including reasonable attorney’s fees and litigation costs)
and liabilities which arise out of or result from the ownership or use of the
Assets by Buyer or the occupation or use of the Stores by Buyer or the operation
by Buyer of its business in the Stores or associated with Buyer’s performance or
failure to perform its obligations under the Leases or the Subleases, in each
case, from and after the close of this transaction.

 

18. Bulk Sales.

 

Sellers shall not be required to comply with the provisions of any applicable
law relating to bulk sales or bulk transfers, including, without limitation,
Division 6 of the California Commercial Code (“Bulk Sales Laws”), but hereby
agree to indemnify, protect, defend (by counsel reasonably acceptable to Buyer)
and hold Buyer harmless from and against all claims, losses, damages, actions,
causes of action and expenses (including reasonable attorneys’ fees and
litigation costs) whatsoever made or brought against Buyer or imposed on or
against the Assets sold to Buyer hereunder which arise from or are based upon
the alleged failure of Seller to fully comply with said Bulk Sales Laws.

 

19. Employees.

 

Respecting the period prior to the Closing Date, Seller shall be solely and
exclusively responsible for compliance with all legal or contractual obligations
with respect to its employees

 

-17-



--------------------------------------------------------------------------------

at the Locations (whether or not any such claim is asserted before or after the
Closing Date). On and after the Closing Date, Buyer shall be solely and
exclusively responsible for compliance with all contractual and legal
obligations with respect to its employees at the Locations.

 

20. WARN Act.

 

Sellers will have sole responsibility for compliance with the Worker Adjustment
and Retraining Notification Act (the “WARN Act”) and any equivalent state
statutory requirements to the extent applicable to the transactions contemplated
by this Agreement. The Closing Date will be automatically extended as necessary
in order to effect compliance with the notification provisions of the WARN Act
or any equivalent state statutory requirement if applicable.

 

21. Business Names.

 

Buyer agrees that the subject sale does not include the sale of the trade names
“Sav Max Foods”, “Sav Max”, “Crown Grocers”, “Apple Markets” or any other trade
or service marks of Sellers. Buyer covenants and agrees that all signs
advertising the business which may be conducted at the Locations shall not
include the words “Sav Max Foods”, “Sav Max”, “Crown Grocers” or “Apple Markets”
as part of any trade name or other trade or service mark and will not be
substantially similar to “Sav Max Foods”, “Sav Max”, “Crown Grocers” or “Apple
Markets” and thus likely to be confused with or reasonably interpreted as
affiliated therewith.

 

22. Notices.

 

All approvals, notices or other communications required or permitted hereunder
shall be in writing, and shall be personally delivered, delivered by overnight
commercial carrier, sent by certified mail, postage prepaid, return receipt
requested, or delivered or sent by telecopy and shall be deemed effective upon
the earlier of: (i) if personally delivered, the date of delivery to the address
of the person set forth below; (ii) if delivered by overnight commercial
carrier, one (1) business day following the receipt of such communication by
such carrier from the sender, as shown on the sender’s delivery receipt from
such carrier; (iii) if mailed, on the date of delivery as shown by the sender’s
certification receipt; or (iv) if given by telecopy, when sent. Any approval,
notice, request, demand, direction or other communication sent by telecopy must
be confirmed within forty-eight (48) hours of such sending by letter mailed or
delivered in accordance with the foregoing in order to be deemed effective.
Notice of change of address shall be given by written notice in the manner
detailed in this Section. Rejection or other refusal to accept, or the inability
to deliver because of changed address of which no notice was given, shall be
deemed to notice, demand, request or communication sent.

 

To Sellers:

 

Unified Western Grocers, Inc.

5200 Sheila Street

Commerce, California 90040

Attention: General Counsel

Facsimile No.: 323-265-3716

 

-18-



--------------------------------------------------------------------------------

With Copy To:

 

Burke, Williams, & Sorensen, LLP

611 West Sixth Street, Suite 2500

Los Angeles, California 90017

Attention: Neil F. Yeager, Esq.

Facsimile No.: (213) 236-2700

 

To Buyer:

 

AH Investors, LLC

3236 Stone Valley Road West, Suite 230

Alamo, California 94507

Attention: Managing Member

Facsimile No.: (925) 838-0851

 

23. Assignment and Parties in Interest.

 

This Agreement may not be assigned by any of the Parties without the prior
written consent of the other Parties; provided, however, that in the event of an
assignment by Buyer, Buyer shall continue to remain primarily liable and bound
to perform the obligations of the Buyer under this Agreement and shall not be
released from any liabilities or obligations contained in this Agreement.
Nothing contained in this Section or in Section 10.3 is intended or should be
construed as limiting the rights of the Approved Assignee under this Agreement.
This Agreement shall inure to the benefit of and be binding upon Buyer and
Seller and their respective permitted successors and assigns. No person other
than the Parties and their permitted assignees shall have any rights or benefits
hereunder.

 

24. Other Provisions.

 

  24.1 Governing Law.

 

This Agreement is to be governed by and construed in accordance with the
internal laws of the State of California, without regard to principles of
conflicts of laws.

 

24.2 Amendment and Waiver.

 

No term or provision of this Agreement may be amended, altered, modified or
waived orally or by a course of conduct, but only by an instrument in writing
signed by a duly authorized officer or representative of the party against which
enforcement of such amendment, alteration, modification or waiver is sought. Any
amendment, alteration, modification or waiver shall be for such period and
subject to such conditions as shall be specified in the written instrument
effecting the same. Any waiver shall be effective only in the specific instance
and for the specific purpose for which given.

 

-19-



--------------------------------------------------------------------------------

  24.3 Heading and Exhibits.

 

The section headings in this Agreement are for convenience of reference only and
are not to be referred to in construing or interpreting this Agreement. The
recitals to this Agreement, and all exhibits referred to in this Agreement, are
a part of this Agreement.

 

  24.4 Severability.

 

The invalidity or unenforceability of any term or provision of this Agreement
shall not affect the validity or enforceability of any other term or provision
of this Agreement all of which shall remain in full force and effect.

 

  24.5 Expenses and Attorneys’ Fees.

 

Except as otherwise expressly provided in this Agreement, each party shall bear
all of its own costs and expenses (including, without limitation, those of its
attorneys, accountants and other consultants and advisors) incurred by it in
connection with the negotiation and preparation of this Agreement and in
connection with the transactions contemplated hereby, whether or not
consummated. However, if any Party brings an action to enforce the terms hereof
or declare rights hereunder, the prevailing Party in such action, on trial or
appeal, shall be entitled to reasonable attorneys’ fees to be paid by the losing
Party as fixed by the court.

 

  24.6 Confidentiality.

 

Buyer acknowledges that Buyer has previously agreed to the confidentiality
provisions set forth in the May 13, 2003 Letter of Intent between Buyer and
Unified Western Grocers, Inc., and Buyer agrees that such confidentiality
provisions continue in full force and effect in accordance with their terms and
are incorporated herein by this reference.

 

  24.7 Entire Agreement.

 

This Agreement, together with its exhibits and the other documents delivered or
to be delivered pursuant to it, constitutes the entire agreement and
understanding of the Parties with respect to its subject matter and it
supercedes all prior or contemporaneous agreements and understandings of the
Parties, whether written or oral, with respect to that subject matter.

 

  24.8 Time.

 

Time is of the essence of each and every provision of this Agreement.

 

  24.9 Brokers.

 

Buyer and Seller represent and warrant to one another that no broker, salesman
or finder has been engaged by them in connection with the transactions
contemplated by this Agreement, other than Buchanan Street Partners as a finder
for Seller (“Seller’s Finder”). Seller shall pay Seller’s Finder a fee pursuant
to a separate agreement between Seller and Seller’s Finder. Each

 

-20-



--------------------------------------------------------------------------------

Party agrees to indemnify and hold and save harmless the other from any claim or
demand for commissions or other compensation by any broker, finder or similar
agent claiming to have been employed by or on behalf of such Party.

 

  24.10  Survival.

 

All of the covenants, agreements, representations, warranties and indemnities of
the Parties under this Agreement are intended to and shall survive the closing
of the transactions contemplated hereby

 

  24.11  No Third Party Beneficiaries.

 

Except as may be otherwise expressly provided in this Agreement, this Agreement
is not intended to create, nor shall it be in any way interpreted or construed
to create, any third party beneficiary rights in any person or entity not a
Party.

 

  24.12  Counterparts.

 

This Agreement may be executed in counterparts, each of which is an original but
all of which together constitute but one and the same instrument. Any signature
page of this Agreement may be detached from any counterpart and re-attached to
any other counterpart of this Agreement which is identical in form hereto but
having attached to it one or more additional signature pages.

 

The Parties have caused this Agreement to be duly executed by their respective
duly authorized officers or agents as of the date first set forth above.

 

UNIFIED WESTERN GROCERS, INC.,

a California corporation

  

THE ALAMO GROUP, INC.,

a California corporation

By:

  

 

--------------------------------------------------------------------------------

  

By:

  

 

--------------------------------------------------------------------------------

    

      Robert M. Ling, Jr.

       

      Donald F. Gaube

    

      Executive Vice President and

       

      President

    

      Corporate Secretary

         

By:

  

 

--------------------------------------------------------------------------------

  

By:

  

 

--------------------------------------------------------------------------------

    

      Gary C. Hammett

              

      Vice President - Real Estate

  

                                                                               
  , Secretary

              

                (Print Name)

 

-21-



--------------------------------------------------------------------------------

EXHIBIT A

 

Locations

 

    

Locations

--------------------------------------------------------------------------------

  

Subtenant

--------------------------------------------------------------------------------

  

FF&E

--------------------------------------------------------------------------------

1.

   Cottage Grove, OR    yes    no

2.

   Milton-Freewater, OR    no    no

3.

   Moraga, CA    no    yes

4.

   Oroville, CA    no    yes

5.

   Red Bluff, CA    no    no

6.

   Sacramento (Auburn), CA    no    yes

7.

   Salem, OR    no    no

8.

   Union City, CA    yes    no

9.

   Upland, CA    no    yes

10.

   Yuba City, CA    yes    no

 

-1-



--------------------------------------------------------------------------------

EXHIBIT B

 

Excluded FF&E

 

-1-



--------------------------------------------------------------------------------

EXHIBIT C

 

Price Allocations

 

Locations


--------------------------------------------------------------------------------

   Price*


--------------------------------------------------------------------------------

1.

   Cottage Grove, OR    $  

2.

   Milton-Freewater, OR    $ 100,000

3.

   Moraga, CA    $  

4.

   Oroville, CA    $  

5.

   Red Bluff, CA    $  

6.

   Sacramento (Auburn), CA    $ 650,000

7.

   Salem, OR    $  

8.

   Union City, CA    $  

9.

   Upland, CA    $  

10.

   Yuba City, CA    $  

--------------------------------------------------------------------------------

* Except where specified, price allocations will be mutually agreed upon by the
parties in good faith.

 

-1-



--------------------------------------------------------------------------------

EXHIBIT D

 

Disclosures

 

Pending Litigation:

 

None

 

Eminent Domain Proceedings:

 

None

 

Environmental Matters:

 

None

 

-1-



--------------------------------------------------------------------------------

EXHIBIT E

 

Bill of Sale

 

RE:                                             
                                        
                                                      (the “Premises”)

 

                                          (the “Seller”), for good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, does
hereby sell and deliver to AH Investors, LLC (the “Buyer”), the following
(collectively, the “Property”):

 

All furniture, fixtures and equipment, including, without limitation, machinery,
shopping carts, front-end systems, shelving and display cases, and other
personal property, but excluding fork lifts and motor vehicles (trucks, vans and
automobiles), owned by the Seller and located at the Premises.

 

Seller represents, warrants and covenants to Buyer that the Property hereby sold
is free and clear of and from all liens, claims and encumbrances and that Seller
has the right to sell the same, and Seller, its successors and assigns, will
warrant and defend the sale of the Property against all lawful liens, claims and
encumbrances of all persons claiming under or through them.

 

It is understood and agreed that (A) THE PROPERTY IS SOLD ON AN “AS-IS, WITH ALL
FAULTS” BASIS, (B) THIS SALE IS MADE WITHOUT ANY WARRANTIES OR REPRESENTATIONS,
EXPRESSED OR IMPLIED, AS TO QUALITY, CONDITION, MERCHANTABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE OF THE PROPERTY, AND (C) IN PURCHASING THE PROPERTY,
BUYER IS RELYING SOLELY UPON ITS OWN INDEPENDENT EXAMINATION AND TESTING OF THE
PROPERTY.

 

This Bill of Sale shall inure to the benefit of Buyer and its successors and
assigns and shall be binding upon Seller and its successors and assigns.

 

Dated:                             , 2003      

__________________________________

            By:  

 

--------------------------------------------------------------------------------

 

-1-



--------------------------------------------------------------------------------

EXHIBIT F

 

RECORDING REQUESTED BY

AND WHEN RECORDED RETURN

TO:

 

___________________

___________________

___________________

Attn.: ______________

   

                                                                               
                                        
                                        
                                        
                                                            

                                                                                
                                          Space Above This Line For Recorder’s
Use

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (the “Assignment”) is made as of
                    , 2003, by and between
                                                  (the “Assignor”) and AH
Investors, LLC (the “Assignee”), who agree as follows:

 

1. Recitals. This Assignment is made with reference to the following facts and
circumstances:

 

(a) This Assignment is executed and delivered pursuant to that certain Agreement
of Purchase and Sale and Joint Escrow Instructions (the “Purchase Agreement”),
dated as of June 19, 2003, by and between Unified Western Grocers, Inc., a
California corporation, and The Alamo Group, Inc., a California corporation.

 

(b) Assignor is the tenant of certain premises (the “Premises”) commonly known
as                                                                  , and
located on the real property more particularly described on Exhibit “1” attached
to this Assignment. The Premises are leased to Assignor pursuant to a lease and
amendments, modifications and supplements thereto, if any, as described on
Exhibit “2” attached to this Assignment (collectively, the “Lease”). [Assignor
subleases the Premises to                                          pursuant to a
sublease and amendments, modifications and supplements thereto, if any, as also
described on Exhibit 2 attached to this Assignment (collectively, the
“Sublease”).]

 

(c) Assignor desires to assign the Lease [and the Sublease] to Assignee and
Assignee desires to accept such assignment, all on and subject to the terms and
provisions of this Assignment.

 

2. Assignment and Assumption. For and in consideration of the mutual promises
contained in this Assignment, and other good and valuable consideration, the
receipt and sufficiency of which are acknowledged by the parties, effective on
the Effective Date (as defined below), Assignor assigns to Assignee the Lease
[and the Sublease] and all of

 

-1-



--------------------------------------------------------------------------------

Assignor’s right, title and interest in and to the Lease [and the Sublease], and
effective on the Effective Date, Assignee accepts such assignment and assumes
and agrees to fully perform and be bound by all of the terms, covenants,
conditions and obligations of Assignor as tenant or lessee arising under the
Lease [and as sublessor arising under the Sublease] from and after the Effective
Date. Assignee agrees that it will indemnify, defend, protect and hold Assignor
harmless from and against any and all losses, liabilities, claims, damages,
judgments, costs and expenses (including, without limitation, reasonable
attorneys’ fees) arising out of or in any way related to Assignee’s failure to
perform its obligations under this Assignment or the Lease [or the Sublease].

 

3. Release of Assignor. Unless Assignor has already been released from further
liability under the Lease, Assignee agrees that if Assignee acquires fee simple
title to the land of which the Premises are a part or acquires the right, title
and interest of the landlord under the Lease (whether by operation of law of
otherwise), then Assignor will thereupon automatically be released from all
liabilities and obligations under the Lease arising from and after the date of
such acquisition.

 

4. “AS-IS” Assignment. It is agreed that the Lease, [the Sublease] and the land,
building, fixtures and other improvements which are the subject of the Lease
[and the Sublease], are being assigned to Assignee in an “AS-IS, WHERE IS”
CONDITION AND IN THEIR PRESENT CONDITION, “WITH ALL FAULTS”, INCLUDING, BUT NOT
LIMITED TO, BOTH LATENT AND PATENT DEFECTS, AND ASSIGNEE IS RELYING UPON ITS OWN
EXAMINATION THEREOF AND WAIVES ALL CLAIMS AGAINST ASSIGNOR WITH RESPECT THERETO
(INCLUDING, WITHOUT LIMITATION, CLAIMS FOR INDEMNITY). NO REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, ARE MADE BY ASSIGNOR CONCERNING THE LEASE [, THE
SUBLEASE] OR THE LAND, BUILDING, FIXTURES OR OTHER IMPROVEMENTS SUBJECT TO THE
LEASE [OR THE SUBLEASE], INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OR QUALITY.

 

5. Effective Date. As used in this Assignment, the term “Effective Date” means
the Closing Date respecting the Premises established under the Purchase
Agreement.

 

6. Headings; Exhibits. The section headings in this Assignment are for
convenience of reference only and are not to be referred to in construing or
interpreting this Assignment. The recitals to this Assignment, and all exhibits
referred to in this Assignment, are a part of this Assignment.

 

7. Successors. This Assignment is binding on and inures to the benefit of the
successor and assigns of the parties.

 

8. Counterparts. This Assignment may be executed in counterparts, each of which
is an original but all of which together constitute but one and the same
instrument. Any signature page of this Assignment may be detached from any
counterpart and re-attached to any other counterpart of this Assignment which is
identical in form hereto but having attached to it one or more additional
signature pages.

 

-2-



--------------------------------------------------------------------------------

The Assignor and the Assignee have caused this Assignment to be duly executed by
their respective duly authorized officers, agents or representatives as of the
date first set forth above.

 

“ASSIGNOR”

         

“ASSIGNEE”

                                                       , a

         

                                                     , a

_______________________

         

______________________

By:

 

 

--------------------------------------------------------------------------------

         

By:

 

--------------------------------------------------------------------------------

Its:

 

 

_______________

         

Its:

 

 

________________

 

-3-



--------------------------------------------------------------------------------

ALL-PURPOSE ACKNOWLEDGMENT

 

State of California                     )

County of                                   )

 

On                     , 2003, before me,
                                                                     ,
personally appeared

____________________________________________________________________________________

 

[ ] personally known to me -OR-

[ ] proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

Witness my hand and official seal.

 

  

--------------------------------------------------------------------------------

SIGNATURE OF NOTARY

 

CAPACITY CLAIMED

BY SIGNER

 

[ ]         INDIVIDUAL(S)

[ ]         OFFICER(S) (TITLE[S]):

 

______________________________

______________________________

[ ]         PARTNER(S)

[ ]         ATTORNEY-IN-FACT

[ ]         TRUSTEE(S)

[ ]         SUBSCRIBING WITNESS

[ ]         GUARDIAN/CONSERVATOR

[ ]         CHAIRPERSON/MAYOR

[ ]         OTHER:            

 

SIGNER IS REPRESENTING:

Name of person(s) or entity(ies):

______________________________

 

______________________________

 

-4-



--------------------------------------------------------------------------------

ALL-PURPOSE ACKNOWLEDGMENT

 

State of California           )

County of                         )

 

On                         , 2003, before me,
                                        , personally appeared
                                                                         

 

[  ] personally known to me -OR-

[  ] proved to me on the basis of satisfactory evidence to be the person(s)
whose name(s) is/are subscribed to the within instrument and acknowledged to me
that he/she/they executed the same in his/her/their authorized capacity(ies),
and that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.

 

Witness my hand and official seal.

 

--------------------------------------------------------------------------------

SIGNATURE OF NOTARY

 

CAPACITY CLAIMED

BY SIGNER

 

[  ] INDIVIDUAL(S)

[  ] OFFICER(S) (TITLE[S]):

 

__________________________

 

__________________________

[  ] PARTNER(S)

[  ] ATTORNEY-IN-FACT

[  ] TRUSTEE(S)

[  ] SUBSCRIBING WITNESS

[  ] GUARDIAN/CONSERVATOR

[  ] CHAIRPERSON/MAYOR

[  ] OTHER:                                         

 

SIGNER IS REPRESENTING:

Name of person(s) or entity(ies):

 

_____________________________

 

_____________________________

 

-5-



--------------------------------------------------------------------------------

EXHIBIT “1”

 

Legal Description

 

-6-



--------------------------------------------------------------------------------

EXHIBIT “2”

 

Lease Documents

 

-7-



--------------------------------------------------------------------------------

EXHIBIT G

 

ESTOPPEL CERTIFICATE

 

TO: AH INVESTORS, LLC

 

RE: Premises Located at                                         
                                     (the “Premises)

 

The undersigned is the landlord (the “Landlord”) under the lease (the “Lease”)
identified in paragraph 1, below. The undersigned has been informed that you are
proposing to accept an assignment of the Lease from                      (the
“Tenant”). In that connection, the undersigned certifies to you the following:

 

1. The Lease consists of the document(s) identified on Exhibit “1” attached to
this Certificate, and there are no amendments, modifications or supplements to
the Lease, except as identified on Exhibit “1”, and except for the following
additional agreements, if any (if “none”, so state):

 

________________________________________________________________________________________

 

________________________________________________________________________________________

 

2. Tenant has accepted and is in possession of the Premises, including any
improvements, additions and alterations thereto required to be made by Landlord
under the Lease.

 

3. The term of the Lease commenced on              and currently will expire on
            . Tenant has the option to extend the term of the Lease for
             additional periods of              each.

 

4. The Lease is in full force and effect. Tenant is not in default under the
Lease, nor is there any event which, with the giving of notice or the passage of
time, or both, would constitute a default by Tenant under the Lease, except as
follows (if “none”, so state):

 

________________________________________________________________________________________

 

________________________________________________________________________________________

 

5. Tenant is obligated under the Lease to pay a fixed annual rental of
$            , and this fixed annual rental has been paid through
                    , 2003. No part of the fixed annual rentals has been paid to
Landlord more than 30 days in advance, except as follows (if “none”, so state):
                    .

 

-1-



--------------------------------------------------------------------------------

6. Landlord holds a security deposit from Tenant in the following amount (if
“none”, so state): $            .

 

7. The undersigned understands that you will be relying on the truth and
accuracy of the statements made in this Certificate in accepting the assignment
of the Lease.

 

Dated:                     , 2003

  

 

--------------------------------------------------------------------------------

    

                                         (Signature)

 

 

-2-



--------------------------------------------------------------------------------

EXHIBIT H

 

AGREEMENT REGARDING ASSETS

 

 

[TO BE ATTACHED]

 

-1-



--------------------------------------------------------------------------------

AGREEMENT REGARDING ASSETS

 

This Agreement Regarding Assets (the “Agreement”) is entered into as of November
    , 2003, by and among Unified Western Grocers, Inc., a California corporation
(“Unified”), AH Investors, LLC, a California limited liability company (“AH”),
and TDH Investors, LLC, a California limited liability company (“TDH”), who
agree as follows:

 

1. Recitals. This Agreement is made with reference to the following facts and
circumstances:

 

(a) Unified and AH are parties to that certain Purchase and Sale Agreement With
Joint Escrow Instructions, dated as of June 19, 2003 (together with all
amendments thereto, the “Purchase Agreement”), under which Unified has agreed to
sell, assign and transfer to AH, and AH has agreed to acquire and accept from
Unified (i) all of Unified’s right, title and interest in and to the leases
(each a “Lease” and, collectively, the “Leases”) relating to the grocery store
locations (each a “Location” and, collectively, the “Locations”) identified on
attached Exhibit “1” and (ii) certain items of furniture, fixtures and equipment
(the “FF&E”) owned by Unified and located at and relating to the Locations, all
as more particularly set forth and described in the Purchase Agreement. The
Leases and the FF&E are collectively referred to in this Agreement as the
“Assets”.

 

(b) Pursuant to the Purchase Agreement, Unified has agreed to pay to AH the sum
of Four Million Five Hundred Thousand Dollars ($4,500,000), subject to
adjustment as provided in the Purchase Agreement, in connection with the sale,
assignment and transfer of the Assets to AH (the “Total Price”).

 

(c) As a material inducement to its entering into the Purchase Agreement and
agreeing to sell, assign and transfer the Assets to AH and to pay the Total
Price to AH, Unified has acted in reliance upon the agreements of AH and TDH set
forth in this Agreement, including, without limitation, the agreement that AH
retain the Assets and use the Total Price in connection with the management and
operation of the Assets and that AH transfer the Assets relating to particular
Locations only under certain circumstances, all as more particularly set forth
in this Agreement.

 

(d) Recognizing Unified’s reliance as described above, AH and TDH are willing to
enter into this Agreement and to agree to the matters set forth in it.

 

2. Retention of Assets and Use of Total Price by AH. AH agrees that:

 

(a) Except as otherwise expressly permitted under Section 3 of this Agreement,
it will retain all right, title and interest in and to the Assets and will not
sell, assign, transfer, hypothecate or encumber the Assets.

 

-1-



--------------------------------------------------------------------------------

(b) It will not acquire fee title to the land to which a Lease relates and/or
acquire (whether by operation of law or otherwise) the right, title and interest
of the landlord of a Lease in and to that Lease, nor will it enter into any
sublease respecting any Location, it being understood that such activities may
only be engaged in by TDH.

 

(c) It will retain the Total Price as working capital to be used solely for the
purposes of (i) paying rent, common area maintenance charges, taxes, insurance
and other amounts which it is obligated to pay as tenant or lessee under the
terms of the Leases, (ii) paying the reasonable and necessary expenses of
repairing, maintaining and insuring the FF&E and paying any taxes levied or
assessed with respect to the FF&E, and (iii) reimbursing TDH for reasonable and
necessary Development Expenses relating to the Locations. As used in this
Agreement, “Development Expenses” mean costs and expenses actually incurred by
TDH in purchasing fee title to the land to which a Lease relates or in acquiring
the right, title and interest of a landlord of a Lease in and to that Lease or
in subleasing a Location as permitted by Section 3(b) of this Agreement,
including, without limitation, escrow and title insurance fees and charges,
brokerage commissions, and tenant improvement allowances, but not including
legal and accounting fees and expenses and fees, charges and expenses payable to
any person or entity which is affiliated with AH, TDH and/or any member or
officer of either AH or TDH.

 

(d) Not later than twenty-five (25) days after the end of each of its first
three fiscal quarters in each of its fiscal years, it will deliver to Unified a
balance sheet of AH and a profit and loss statement of AH, each certified as
being true and correct by a managing member of AH, subject to normal year-end
adjustment.

 

(e) Not later than ninety (90) days after the end of each of its fiscal years,
it will deliver to Unified a balance sheet of AH and a profit and loss statement
of AH, each certified as being true and correct by a managing member of AH;
provided, that upon written notice given not less than thirty (30) days prior to
the end of any fiscal year of AH, Unified will have the right, at its sole cost
and expense, to have certified public accountants of its choice prepare an
audited balance and profit and loss statement of AH for such fiscal year, and AH
agrees to fully cooperate in connection therewith.

 

(f) It will not distribute (in cash, property or in any other form or manner)
any of its capital or equity to any member of AH or any of its income or net
profits to any member of AH, unless and until, as to each Location, either: (i)
all of the Assets relating to such Location have been transferred and assigned
to TDH as permitted by Section 3(b) and Unified is reasonably satisfied that
such Location is generating revenue and cash flow sufficient to cover all
leasehold obligations at such Location as they become due, or (ii) Unified has
been released from all liability and obligation with respect to the Lease
relating to such location. However, notwithstanding the foregoing to the
contrary, AH may make distributions to its members in any fiscal year in which
AH has taxable income in amounts necessary to cover such members’ corresponding
income tax obligations.

 

(g) When all of the Assets have been transferred and assigned to TDH as
permitted by Section 3 of this Agreement and/or Unified has been released from
all liability and obligation with respect to the Leases, then AH will pay over
and transfer to TDH that portion, if any, of the Total Price which remains
unexpended by AH.

 

-2-



--------------------------------------------------------------------------------

3. Lease Terminations; Permitted Transfers.

 

(a) It is agreed that if at any time TDH acquires fee title to the land to which
a Lease relates and/or acquires (whether by operation of law or otherwise) the
right, title and interest of the landlord of a Lease in and to that Lease, then
such Lease will thereupon automatically be deemed to be terminated and cancelled
and Unified will thereupon automatically be deemed to be released from all
liabilities and obligations under such Lease; provided, that without limiting
the foregoing, upon the request of Unified, TDH agrees to execute such documents
as may be reasonably necessary to evidence the termination of such Lease and the
release of Unified.

 

(b) Notwithstanding any term or provision of this Agreement to the contrary, AH
will be entitled to assign all of its right, title and interest in and to a
Lease to TDH and will be entitled to transfer to TDH the FF&E relating to the
Location covered by such Lease if, but only if, (i) TDH expressly accepts such
assignment and assumes and agrees to perform all of the obligations of AH under
such Lease, (ii) TDH simultaneously subleases the Location to an independent
third-party which is not affiliated with either AH or TDH, or any member of
either of them, and which third-party is reasonably satisfactory to Unified,
(iii) such sublease is for a term of at least five (5) years, (iv) immediately
following such assignment and transfer, AH has working capital at least equal to
the sum of all rent, common area maintenance charges, taxes, insurance and other
amounts payable during the ensuring one (1) year period under the terms of the
Leases which it still retains, and (v) immediately following such assignment or
transfer, TDH has member equity equal to at least ten percent (10%) of its total
assets if, and to the extent, required by FASB Interpretation No. 46. In
connection with any such assignment by AH to TDH, TDH agrees that it will
indemnify, defend, protect and hold Unified and AH, and each of them, harmless
from and against any and all losses, liabilities, claims, damages, judgments,
costs and expenses (including, without limitation, reasonable attorneys’ fees)
which they, or either of them, may suffer or incur arising out of or in any way
related to TDH’s failure to perform its obligations under the Lease which is the
subject of such assignment.

 

(c) Notwithstanding any term or provision of Section 2(c) to the contrary, if,
in connection with a proposed assignment of a Lease by AH to TDH, the conditions
contained in Sections 3(b) (i), (ii), (iii) and (iv) would be satisfied, but the
condition contained in Section 3(b)(v) would not be satisfied due to a Rent
Shortfall, AH will be permitted to provide TDH funds from the Total Price to the
extent needed to offset the Rent Shortfall if such would enable the condition
contained in Section 3(b) (v) to be satisfied and the conditions contained in
Section 3(b) (i), (ii), (iii) and (iv) would remain satisfied. As used in this
Agreement, “Rent Shortfall” means the difference between the basic or fixed
rental payable under the Lease which is proposed to be assigned and the basic or
fixed rental payable under the proposed sublease of the Location to which that
Lease pertains.

 

-3-



--------------------------------------------------------------------------------

4. Certain Agreements of TDH. TDH agrees that:

 

(a) Not later than twenty-five (25) days after the end of each of its first
three fiscal quarters in each of its fiscal years, it will deliver to Unified a
balance sheet of TDH and a profit and loss statement of TDH, each certified as
being true and correct by a managing member of TDH, subject to normal year-end
adjustment.

 

(b) Not later than ninety (90) days after the end of each of its fiscal years,
it will deliver to Unified a balance sheet of TDH and a profit and loss
statement of TDH, each certified as being true and correct by a managing member
of TDH; provided, that upon written notice given not less than thirty (30) days
prior to the end of any fiscal year of TDH, Unified will have the right, at its
sole cost and expense, to have certified public accountants of its choice
prepare an audited balance and profit and loss statement of TDH for such fiscal
year, and TDH agrees to fully cooperate in connection therewith..

 

(c) Unless and until all of the Assets have been transferred and assigned to TDH
as permitted by Section 3 of this Agreement and/or Unified has been released
from all liability and obligation with respect to the Leases, it will not
distribute (in cash, property or in any other form or manner) (i) any of its
capital or equity to any member of TDH, (ii) any of its income or net profits to
any member of TDH; provided, that notwithstanding the foregoing to the contrary,
TDH may make distributions to its members in any fiscal year in which TDH has
taxable income in amounts necessary to cover such members’ corresponding income
tax obligations.

 

(d) It will indemnify, defend, protect and hold Unified harmless from and
against any and all losses, liabilities, claims, damages, judgments, costs and
expenses (including, without limitation, reasonable attorneys’ fees) which
Unified may suffer or incur arising out of or in any way related to AH’s failure
to perform its obligations under the Leases.

 

5. Audit Rights. Without limiting the obligations of AH and TDH to deliver
quarterly and annual financial statements to Unified, it is agreed that Unified
will have the right, at its expense, to examine and audit the books and records
of AH and TDH for the purpose of determining whether the terms and provisions of
this Agreement are being observed and complied with by AH and TDH. Unified may
exercise such right as to each of AH and TDH not more often than once in any
calendar year by the giving of at least ten (10) days prior written notice of
exercise. Such examination and audit may be performed by Unified’s employees
and/or it outside consultants and auditors. AH and TDH agree to cooperate fully
and in good faith with Unified in connection with any such examination and
audit.

 

6. Remedies. AH and TDH acknowledge that Unified would be irreparably damaged in
amounts difficult to ascertain by any breach or threatened breach by AH and/or
TDH of the terms and provisions contained in this Agreement. Accordingly, AH and
TDH agree that, in addition to any other remedies available under applicable
law,

 

-4-



--------------------------------------------------------------------------------

Unified shall be entitled to relief in equity for any breach or threatened
breach by AH and/or TDH of the terms and provisions contained in this Agreement,
including, without limitation, the remedies of specific performance and
injunctive relief.

 

7. Accounting Terms. Unless otherwise expressly specified in this Agreement, all
accounting terms used in this Agreement are to be interpreted, all accounting
determinations under this Agreement are to be made, and all financial statements
required to be delivered pursuant to this Agreement are to be prepared in
accordance with generally accepted accounting principles consistently applied.

 

8. Notices. All notices, requests, demands and other communications required or
permitted to be given under the terms of this Agreement by one party to another
party shall be in writing addressed to the recipient party’s Notice Address set
forth below and shall be deemed to have been duly given or made (a) if delivered
personally (including by commercial courier or delivery service) to the party’s
Notice Address, then as of the date delivered (or if delivery is refused, on
presentation), or (b) if mailed by certified mail to the party’s Notice Address,
postage prepaid and return receipt requested, then at the time received at the
party’s Notice Address as evidenced by the return receipt, or (c) if mailed by
first class mail to the party’s Notice address, postage prepaid, then on the
third (3rd) day following deposit in the United States Mail. Any party may
change its Notice Address by a notice given in the foregoing form and manner.
The Notice Addresses of the parties are:

 

If to Unified:

  

Unified Western Grocers, Inc.

    

5200 Sheila Street

    

Commerce, California 90040

    

Attention: Vice President - Real Estate Development

If to AH:

  

AH Investors, LLC

    

3236 Stone Valley Road West, Suite 230

    

Alamo, California 94507

    

Attention: Managing Member

If to TDH:

  

TDH Investors, LLC

    

3236 Stone Valley Road West, Suite 230

    

Alamo, California 94507

    

Attention: Managing Member

 

9. General.

 

(a) This Agreement is to be governed by and construed in accordance with the
internal laws of the State of California, without regard to principles of
conflicts of laws.

 

(b) No term or provision of this Agreement may be amended, altered, modified or
waived orally or by a course of conduct, but only by an instrument in writing
signed by a duly authorized officer or representative of the party against which
enforcement of such

 

-5-



--------------------------------------------------------------------------------

amendment, alteration, modification or waiver is sought. Any amendment,
alteration, modification or waiver shall be for such period and subject to such
conditions as shall be specified in the written instrument effecting the same.
Any waiver shall be effective only in the specific instance and for the specific
purpose for which given.

 

(c) The section headings in this Agreement are for convenience of reference only
and are not to be referred to in construing or interpreting this Agreement. The
recitals to this Agreement, and all exhibits referred to in this Agreement, are
a part of this Agreement.

 

(d) The invalidity or unenforceability of any term or provision of this
Agreement shall not affect the validity or enforceability of any other term or
provision of this Agreement all of which shall remain in full force and effect.

 

(e) If either party to this Agreement brings an action to enforce the terms
hereof or declare rights hereunder, the prevailing party in such action, on
trial or appeal, shall be entitled to reasonable attorneys’ fees to be paid by
the losing party as fixed by the court.

 

(f) This Agreement may be executed in counterparts, each of which is an original
but all of which together constitute but one and the same instrument. Any
signature page of this Agreement may be detached from any counterpart and
re-attached to any other counterpart of this Agreement which is identical in
form hereto but having attached to it one or more additional signature pages.

 

The parties have caused this Agreement to be duly executed by their respective
duly authorized officers, members or representatives as of the date first set
forth above.

 

AH INVESTORS, LLC

  

UNIFIED WESTERN GROCERS, INC.

By:

 

 

--------------------------------------------------------------------------------

   By:   

 

--------------------------------------------------------------------------------

 

________________________________________

  

 

_______________________________________

   

                            (Print Name & Title)

       

                        (Print Name & Title)

 

TDH INVESTORS, LLC

By:

 

 

--------------------------------------------------------------------------------

 

___________________________________________

(Print Name & Title)

 

-6-



--------------------------------------------------------------------------------

EXHIBIT “1”

 

Locations

 

1.

  

Cottage Grove, OR

2.

  

Milton-Freewater, OR

3.

  

Moraga, CA

4.

  

Oroville, CA

5.

  

Red Bluff, CA

6.

  

Sacramento (Auburn), CA

7.

  

Salem, OR

8.

  

Union City, CA

9.

  

Upland, CA

10.

  

Yuba City, CA

 

-7-